178 F.3d 975,L. Timothy WAGNER, Director of Insurance for the State ofNebraska as Liquidator of Great Plains Insurance Co., GreatPlains Insurance Co., Inc. and as Liquidator of RegencyEquities Reinsurance Company, Plaintiff - Appellee,v.Gennaro J. ORRICO; Colleen M. Orrico; Alfonso S. Giordano;Frank J. Licata; Defendants - Appellants.Robert W. Boughton; Defendant,Great Plains Capital Corporation; Metro General Agency;NEWCO, Inc .; London and American Insurance Company;American International Life & Casualty; Caribbean AutoTrading Company, Inc.; G & C Properties, Inc.; Defendants - Appellants,Jeffrey A. Silver; Investments International 1990, Ltd., Defendants.L. Timothy Wagner, Director of Insurance for the State ofNebraska as Liquidator of Great Plains InsuranceCo. Inc. and as Liquidator of RegencyEquities Reinsurance Company,Plaintiff - Appellee,v.Gennaro J. Orrico; Colleen M. Orrico; Alfonso S. Giordano;Frank J. Licata; Robert W. Boughton; Great Plains CapitalCorporation; Metro General Agency; NEWCO, Inc.; London andAmerican Insurance Company; American International Life &Casualty; Caribbean Auto Trading Company, Inc.; G & CProperties, Inc.; and Jeffrey A. Silver; Defendants.Investments International 1990, Ltd., Defendant - Appellant.
Nos. 98-2720, 98-2902.
United States Court of Appeals, Eighth Circuit.
Submitted April 21, 1999.Filed May 21, 1999.

Appeals from the United States District Court for the District of Nebraska; Thomas M. Shanahan, J.


1
Larry S. Gordon, Cleveland, Ohio, argued (J. Michael Murray, on the brief), for appellant Colleen Orrico.


2
A. Michael Bianchi, Omaha, Nebraska, argued, for remaining defendants.


3
Mark Novotny, Omaha, Nebraska, argued (Robert F. Craig, Omaha, Nebraska, on the brief), for appellee.


4
Before: BOWMAN and FAGG, Circuit Judges, and BOGUE,1 District Judge.


5
BOGUE, Senior District Judge.


6
This case arises from the liquidation by appellee of two casualty insurance companies--Great Plains Insurance Co., Inc. and Regency Equities Reinsurance Company.  The appellants were involved in a scheme to divert funds from the now defunct insurance companies resulting in their financial ruin.  As a result, the Director of Insurance for the state of Nebraska initiated liquidation proceedings and brought this action alleging federal civil RICO and supplemental state law claims.


7
Following an eight day trial, the jury found for the appellee and awarded $16.7 million in damages which was trebled to $50.1 million pursuant to 18 U.S.C. § 1964(c).  Subsequently, appellee sought a constructive trust and accounting on its equitable claims which the district court2 granted.  Appellants appeal several rulings of the district court including a denial of appellants' Federal Rule of Civil Procedure 50 motion and various evidentiary matters.  Appellant Colleen Orrico joined in the appeal and submitted three separate grounds for reversal.


8
Having considered the case, we conclude that there exists no basis to reverse the district court's rulings.  Accordingly, we affirm in all respects.



1
 The Honorable Andrew W. Bogue, United States District Judge for the District of South Dakota, sitting by designation


2
 The Honorable Thomas M. Shanahan, United States District Judge for the District of Nebraska